Title: To Thomas Jefferson from David Humphreys, 3 May 1791
From: Humphreys, David
To: Jefferson, Thomas


Mafra, Portugal, 3 May 1791. Acknowledging receipt by express from Bulkeley of TJ’s of 15 Mch.—As minister, “I can only rely on my own zeal and the candour of those … concerned in administring the Government of my Country: and … it is a peculiar felicity that my communications are to be made through an Office entrusted to a Person from whose Instruction and Indulgence, I know, I have every thing to hope.” He will present letter of credence without lost time. The articles in TJ’s letter “will meet with due attention.” He forwards English papers, brought by messenger who left Lisbon at one o’clock this morning. By him he received Dohrman’s letter, this moment answered: copies of both enclosed, as well as list of arrivals sent by Harrison. He encloses duplicate of his last. “I am extremely obliged by your attention in sending me a complete set of the Laws, together with the entire series of the Gazette of the United States. Scarcely any thing could have been more useful—nothing more acceptable.” P.S. He will write in a few days to TJ and Lear. Moderation of demands of Empress of Russia shown in rescript in one of the papers.
